Title: To John Adams from Richard Brearse, 26 October 1798
From: Brearse, Richard,Mason, Alexander
To: Adams, John



To the President of the United States
Taunton oct. the 26 A 1798

We, the Grand Jurors for the County of Bristol, in the Commonwealth of Massachusetts convened for the discharge of our official duties, at the Supreme Judicial Court now Sitting in this County, have been induced by the feelings, common to Americans, at this important crisis; (and by the able and interesting charge of the Chief Justice) to assure you of their respect & attachment to your person, and their confidence in the integrity, wisdom & firmness of your administration.
While Our Government, by a Sincere & impartial neutrality, constantly manifested a solicitude to maintain peace & friendship with all the World, We fondly hoped that the republic of France would have been the last to infringe on that neutrality, or to  invade our rights, but we have been deceived—we have heard hollow profissions of friendship, and have felt real war—Our Missengers of peace have been rejected with a haughtiness unparrelled in the history of Nations. Attempts have been made, & it is believed, are still making to Seperate the People of this Country from their Government. Injuries have been followed by insults, till the digrading Scene has been closed by a demand of Tribute,—In such a State of Things friendship with France, must become death to America.
Impressed, as we are With these ideas, we cannot but applaud those measures, which have been adapted to Secure & defend our rights, and to dissolve that political connexion with France, which has been continually violated, by the faithless government of that Republic; And we pledge ourselves to support with alacrity all those measures and to hazard every thing in defence of the liberty and independence of Our Country.
Should the French Government persevere in their design to controul the United States, whatever may be the mode of approach, whether with Smiling fraud or open force,—We trust that the understanding and Spirit of Americans, will be found competent to their own defence and the national honour.
May the Supreme ruler of the Universe, long preserve your invaluable life, and continue unabated the powers of a mind constantly exercised in the Service of your Country, till the tempest which lours upon us shall have passed away, & America once more enjoy, undisturbed, priviledges too hardly earned to be surrendered without one manly struggle to Maintain them.
Richd. Pearse Foreman.Alexander Mason, ClerkJeremiah MayhewDavid LutherWilliam FrancisTimothy FosterGilbert HathewaySolomon SnowJon: LeonardJohn DeanNathl. TobeyGeorge WilliamsIsaac CoryJohn MacomberJacob IdeThomas LeeEdward WilliamsDaniel RichardsonEphraham WilberAmbrose Woodward